
	
		II
		112th CONGRESS
		1st Session
		S. 199
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2011
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the obligation of certain highway funding
		  within a 3-year period.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Use It or Lose It Act of
			 2011.
		2.Obligation of
			 certain highway funding
			(a)Definition of
			 earmarkIn this section, the term earmark
			 means—
				(1)a congressionally
			 directed spending item, as defined in clause 5(a) of rule XLIV of the rules of
			 the Senate for the 112th Congress; or
				(2)a congressional
			 earmark, as defined in clause 9(d) of rule XXI of the rules of the House of
			 Representatives for the 112th Congress.
				(b)Obligation of
			 funding
				(1)In
			 generalNotwithstanding any other provision of law, funds made
			 available from the Highway Trust Fund through an earmark to carry out a highway
			 project under title 23, United States Code, shall be obligated for the
			 earmarked project by not later than 3 years after the date on which the
			 earmarked funds are first made available.
				(2)Return and
			 redistributionFunds described in paragraph (1) that are not
			 obligated by the deadline specified in that paragraph shall be—
					(A)released to the
			 State transportation department of the State with jurisdiction over the
			 original recipient of the earmark; and
					(B)redistributed by
			 the State for expeditious use for other federally approved transportation
			 projects in the State.
					
